The defendant was convicted of violating Section 12, Act No. 48 of 1936, in that he charged less for his services as a barber than the minimum prices fixed by the Board of Barber Examiners for the Judicial District in which he operates. He was fined $301.00 and costs, and, in default of his payment of the fine and costs, was ordered to be confined in the parish prison for seven months. He appealed.
In limine defendant filed a motion to quash the indictment on the ground that the law under which the prosecution was brought is unconstitutional. The motion to quash was overruled and the law upheld by the trial judge.
In the case of Board of Barber Examiners v. Noah Parker,190 La. 214, 182 So. 485, this day decided, we held that Section 12, Act No. 48 of 1936, is unconstitutional.
It is therefore ordered that the indictment against defendant be quashed, that the conviction and sentence be set aside, and that defendant be discharged.
ROGERS and PONDER, JJ., dissent.
LAND, J., dissents and hands down reasons.
For dissenting opinion, see 190 La. 243, 182 So. 494. *Page 308